Citation Nr: 0019409	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  95-25 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
section 306 disability pension benefits, including whether 
the overpayment was properly created and whether section 306 
pension was properly terminated.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

In March 1995 the RO terminated the veteran's VA pension 
benefits, effective January 1993, based upon excess family 
income for 1992.  This action resulted in an overpayment of 
$2,288 in VA benefits to him.  The veteran appealed the 
termination of his award of Section 306 disability pension, 
and requested a waiver of recovery of the overpayment.  In 
June 1995 this request was denied by the Committee on Waivers 
and Compromises (COWC) at the RO.  He also appealed that 
decision.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 1997, but was remanded to obtain, 
inter alia, clarification of when certain income was 
received, and to have the RO obtain a new Financial Status 
Report.  The requirements of the remand have been 
substantially met, and the Board finds that this case is now 
ready for appellate review.  Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Total countable income exceeded $15,000 for 1992; this 
included Social Security benefits and retirement income, with 
an offset for medical expenses.

3.  The record does not contain factual evidence of fraud, 
misrepresentation or bad faith by the veteran.

4.  The veteran has shown little, if any, fault in the 
creation of the overpayment: he did report his increased 
family income on a 1992 Eligibility Verification Report as 
required.  There is no apparent fault on the part of VA in 
the creation of the debt.

5.  Collection of the overpayment already been accomplished; 
this has not defeated the purpose of VA benefits or result in 
an undue hardship on the part of the veteran, given his level 
of family income and estimated estate value.  Failure to 
recover the overpayment would have resulted in the unjust 
enrichment of the veteran.

6.  There is no evidence that the veteran changed his 
position to his detriment in reliance upon the overpayment at 
issue.


CONCLUSIONS OF LAW

1.  Section 306 pension benefits were properly terminated 
December 31, 1992.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 
Pub. L. 86-211, Pub. L. 88-664; 38 C.F.R. §§ 3.26, 3.252, 
3.260, 3.261, 3.262, 3.660, 3.960 (1999).

2.  There is no indication of fraud, misrepresentation or bad 
faith on the part of the veteran in the creation of the 
overpayment of VA section 306 disability pension benefits.  
38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 1.962, 1.963 (1999).

3.  Recovery of the overpayment of section 306 disability 
pension benefits would not be against the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 1.962, 1.963, 1.965 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Termination of section 306 pension

Review of the claims file reveals that the veteran had been 
receiving VA pension for many years under the provisions of 
Public Law 86-211, now known as section 306 pension, with his 
spouse a dependent.  Section 306 of Public Law 95-588 
authorized persons entitled to receipt of pension on December 
31, 1978, to elect to continue to receive such pension at the 
rate payable on that date.  See 38 C.F.R. § 3.960(a).  
Section 306 pension must be terminated, however, if the 
pensioner's income exceeds the amount stated in 38 C.F.R. 
§ 3.26(a).  38 C.F.R. § 3.960(b)(4).

A veteran who served in the active military service for 90 
days or more during a period of war, who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's own willful misconduct, is entitled 
to pension payable at the rate established by law, reduced by 
the veteran's annual income.  If the veteran is married and 
living with his spouse, there will be included as income of 
the veteran all income of the spouse in excess of whichever 
is the greater, the amount of the spouse income exclusion 
specified in Section 306 (a)(2)(B) of Pub. L. 95-588 or the 
total earned income of the spouse which is reasonably 
available to the veteran.  38 U.S.C.A. § 1521(a), (c), and 
(j); 38 C.F.R. § 3.252(b), (c) and (d); § 3.262(b)(2).

Generally, all income from sources such as wages, salaries, 
earnings, bonuses from employers, income from a business or 
profession or from investments or rents as well as the fair 
value of personal services, goods or room and Board received 
in lieu thereof, will be included.  38 C.F.R. § 3.262.  
Retirement benefits, including Social Security benefits minus 
10 percent, are considered in determining income, as are 
earnings from employment and investments.  Unreimbursed 
medical expenses which have been paid and which exceed 5 
percent of the claimant's reported annual income will be 
excluded from annual income.  38 C.F.R. § 3.262.  The 
effective date of a discontinuance of an award of section 306 
pension is determined in accordance with the requirements of 
38 C.F.R. § 3.660(a)(2), which provides, in pertinent part:
 
[w]here...discontinuance of a running award 
of section 306 pension...is 
required...because of an increase in 
income, which increase could not 
reasonably have been anticipated based on 
the amount actually received from that 
source the year before, the reduction or 
discontinuance shall be made effective 
the end of the year in which the increase 
occurred.

The veteran's award of section 306 disability pension was 
based on Social Security benefits for himself and his wife.  
His spouse's wages were excluded from countable income under 
that pension program.

On an eligibility verification report dated in November 1992, 
the veteran indicated that he was in receipt of monthly 
Social Security benefits of $693 and that his wife was in 
receipt of monthly Social Security benefits of $399.  He also 
reported that she had had wages of $8,657 during 1992.  He 
later reported that they had had unreimbursed medical 
expenses of $2,224 for 1992.

On a November 1993 eligibility verification report, the 
veteran indicated that the only family income consisted of 
the Social Security benefits for himself and his wife.

In January 1995, the regional office advised the veteran that 
it proposed to terminate his Section 306 pension, effective 
in January 1993 because his wife had received the following 
income in 1992: $40 from L. A. E.; $4,424 from Duncan 
Regional Hospital Pension Plan; and $2,668 from USAA Life 
Insurance Company.  Under that pension plan, the RO excluded 
his spouse's income of $8,697.  The Board notes that the RO 
apparently income of countable Social Security income for 
both the veteran and his spouse in the amounts of $7,717 and 
$8,575, respectively.  The RO indicated that the veteran's 
estate was valued in excess of $44,000.

Later in January 1995, the veteran advised the RO that the 
sum of $2,668 received by his spouse from USAA Life Insurance 
Company had been the amount deposited by her over the years 
as a tax deferment.

As noted previously, in March 1995, the RO terminated the 
veteran's award of Section 306 pension, effective in January 
1993 due to excess family income, including the above amounts 
received by his spouse, as noted.  An overpayment of $2,288 
had been created, and a waiver of the overpayment was denied 
by the COWC in June 1995.

In a February 2000 supplemental statement of the case, the RO 
conceded, however, that the spouse's insurance money for 1992 
should, in fact, be excluded from countable income for that 
year.

The Board notes that $11,313 was the maximum amount of 
countable income for a veteran with a dependent spouse to 
receive section 306 pension in 1992.  Based upon the 
foregoing, it is clear that even excluding the $2,668 in 
insurance proceeds (i.e. return of premiums, not interest) 
countable income still exceeded the maximum amount.  That is, 
the veteran's countable income for 1992 included the couple's 
combined Social Security benefits of $12,162 (countable), and 
his spouse's countable retirement benefits of $3,980.  Her 
earned income was excluded (i.e. as greater than $2,683).  
The portion of medical expense expenses reduced countable 
income by $759 (i.e. applying the 5-percent deductible rule) 
by the RO's calculation; this could be raised as high as $892 
since the insurance proceeds were ultimately not counted in 
overall income.  Nonetheless, total countable income still 
exceeded $15,000 for 1992.  Therefore, the veteran's section 
306 pension was properly terminated at the end of the 
calendar year, 1992, in which his income exceeded the 
allowable limit.  38 U.S.C.A. §§ 1521, 5107; Pub. L. 86-211, 
Pub. L. 88-664; 38 C.F.R. §§ 3.26, 3.252, 3.260, 3.261, 
3.262, 3.660, 3.960.


II.  Entitlement to waiver of recovery of the overpayment of 
section 306 VA pension benefits

Since the veteran's income was excessive, and section 306 
pension was paid to him anyway for a period of time, an 
overpayment of such VA benefits resulted.

Under the law, recovery of any payment or the collection of 
an indebtedness may not be made if there is any indication of 
fraud, misrepresentation or bad faith on the part of the 
person having an interest in obtaining a waiver.  38 U.S.C.A. 
§ 5302(c); 38 C.F.R. § 1.963(a).  Fraud, at the very least, 
requires intention.  Misrepresentation must be more than non-
willful or mere inadvertence.  38 C.F.R. § 1.962(b).  The 
term, "bad faith," generally describes unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the Government.  
38 C.F.R. § 1.965(b)(2).  Absent a showing of any of the 
foregoing, recovery of an overpayment is to be waived if that 
recovery would be against equity and good conscience.  
38 C.F.R. §§ 1.962, 1.963, 1.965.

The Board concurs with the COWC in its finding that there is 
no evidence of fraud, misrepresentation or bad faith.  There 
is no evidence that the veteran actively tried to mislead VA; 
rather, the evidence shows that his family income merely 
increased in 1992--which he reported.  The Board cannot infer 
a motive or intent to obtain a benefit from any of the 
veteran's actions, and thus these factors do not apply here.

The initial two elements for consideration, as to whether 
recovery of the overpayment would be against equity and good 
conscience, are the fault of the debtor and a weighing of the 
fault of the debtor against the VA's fault.  38 C.F.R. 
§ 1.965(a)(1), (2).  The veteran has shown little, if any, 
fault in the creation of the overpayment: he did report his 
increased family income on a 1992 Eligibility Verification 
Report as required.  There is no apparent fault on the part 
of VA, however, in the creation of the debt.  Consideration 
of fault, therefore, is not dispositive in this case.

The third and fourth elements for consideration are whether 
collection of the overpayment would result in an undue 
hardship on the part of the veteran or defeat the purpose of 
the benefit.  The amount of the overpayment, approximately 
$2,000, has already been recouped out of the veteran's 
current VA benefits.  The Board notes that in a May 2000 
rating decision the RO awarded, effective from March 1998, a 
total rating for compensation purposes based on individual 
unemployability.  This represents a large financial benefit 
when compared with the relatively small amount of the 
overpayment of section 306 benefits.  Moreover, the July 1997 
Financial Status Report, obtained per the Board's remand, 
reveals that prior to this total rating award, general 
monthly expenses reportedly outweighed monthly net income by 
less than $11.  Although about $246 was reportedly due 
monthly to creditors, the Board notes that the largest 
portion of this sum was for an $11,000 vehicle, the balance 
for which had mostly been paid.  If the rate of payment then-
indicated has continued, this vehicle is no longer an 
expense.  The Board also notes that in January 1995 the 
veteran's estate was estimated to be in excess of $44,000.  
The Board finds, therefore, that no hardship has resulted 
from recoupment, nor has the purpose of the benefit has been 
defeated--the veteran has been receiving a high level of VA 
benefits, including a large retroactive award.

The fifth element for consideration is whether failure to 
make restitution would result in an unfair gain to the 
debtor.  Based upon the evidence of record, the veteran 
received money to which he was not legally entitled.  Part of 
this amount was created by his "double receipt" of other 
government money, i.e. Social Security benefits--not simply 
his wife's income.  Allowing him to keep the funds overpaid 
to him would result in an unfair gain.

The final element for consideration is whether the veteran 
detrimentally relied on his VA benefits.  There is no 
evidence of detrimental reliance in this case, and the 
veteran has not contended otherwise.

The Board finds that there are no additional factors 
involving equity and good conscience in this case to be 
considered that would be pertinent to this claim.  38 C.F.R. 
§ 1.965(a).

Therefore, after reviewing all the evidence of record, the 
Board finds that the factors for consideration clearly 
preponderate against the veteran, and thus against granting a 
waiver of recovery of the overpayment of section 306 pension 
benefits.  Accordingly, since it would not be against equity 
and good conscience to collect the overpayment, the Board is 
unable to grant the veteran's appeal.  38 U.S.C.A. §§ 5107, 
5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.

With respect to this determination, the evidence is not so 
evenly balanced so as to raise doubt as to any material 
issue.  Thus, the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107; Schoolman v. West, 12 Vet. App. 307 
(1999).


ORDER

Section 306 pension was properly terminated; the appeal on 
that issue is denied.

Entitlement to waiver of recovery of the overpayment is 
denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 


